Citation Nr: 9923220	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-03 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Validity of the loan guaranty indebtedness.  

2.  Recovery of the loan guaranty indebtedness.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant is currently on active duty in the United 
States Marine Corps.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a decision made by the Committee on 
Waivers and Compromises (the Committee) of the Department of 
Veterans Affairs' Los Angeles, California, Regional Office 
(RO).  A March 1997 decision denied the appellant's request 
for a waiver of recovery of loan guaranty indebtedness in the 
calculated amount of $33,963.63, plus accrued interest, 
finding that the enforcement of the collection of the debt 
would not be against the principles of equity and good 
conscience.


REMAND

In March 1995 and May 1998, the Committee issued a statement 
of the case and a supplemental statement of the case, 
respectively, as to the waiver issue currently on appeal.  In 
March 1999, the appellant appeared at a hearing before the 
undersigned Member of the Board.  During the course of that 
hearing, the appellant submitted additional evidence together 
with a written waiver of the consideration of that evidence 
by the RO.  In April 1999, the appellant again submitted 
additional documentary evidence.  In this instance, however, 
a waiver of RO consideration was not submitted as to that 
evidence.  Obviously, the receipt of this evidence was 
subsequent to the May 1998, supplemental statement of the 
case.  According to pertinent regulatory criteria, evidence 
submitted by an appellant which is accepted by the Board must 
be referred to the RO for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived by the appellant.  Since such a waiver was 
not provided in this case, and since a supplemental statement 
of the case was not issued, this evidence must be referred 
back to the Committee at the RO.  38 C.F.R. § 20.1304(c) 
(1998).

Secondly, from the onset of his appeal, in addition to 
presenting evidence and written statements supporting his 
request for a waiver of recovery of his loan guaranty 
indebtedness, the appellant has presented arguments pertinent 
to a related issue, whether he had been provided adequate 
notice of the default of the VA guaranteed loan and the 
impending foreclosure to satisfy the constitutional 
requirements of due process.

In that regard, the appellant alleges that in June 1989, he 
and his ex-spouse had transferred the subject property used 
as security for the VA guaranteed loan to a third-party 
transferee who shared the same first and middle name as the 
appellant's ex-spouse, but not the same last name.  The 
appellant further alleges that following the transfer, he was 
led to believe that he would no longer be responsible for the 
VA loan obligation.  He stated that he based this belief on 
the fact that he was provided with a document from the RO 
that signified the reinstatement of his full eligibility for 
VA loan benefits.  The appellant further argues that although 
he was informed of the default of the third-party transferee 
on the VA guaranteed loan over two years later, he reminded 
the note holder about the prior transfer and was again told 
that he would no longer be held responsible.  He states that 
he heard no more about the default or foreclosure until VA 
provided notice to him of the loan guaranty indebtedness.  

Essentially, the appellant's dispute as to the adequacy of 
the notice of the foreclosure provided, is a specific 
challenge to the validity of the creation of the debt.  The 
United States Court Appeals for Veterans Affairs (the Court) 
has released a decision bearing directly on the present 
appeal:  In Schaper v. Derwinski, 1 Vet. App. 430 (1991) it 
was held that when the validity of a debt is challenged by an 
appellant, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.

With respect to the question of the validity of the debt, in 
addition to a threshold assessment of the quality of notice 
that was rendered to the appellant, the instant case offers 
two distinct avenues of review:  (1) Whether the loan 
guaranty indebtedness is valid and enforceable against the 
appellant under the legal theory of indemnity, and then, (2) 
whether the loan guaranty indebtedness is valid and 
enforceable against the appellant under the legal theory of 
subrogation.  The VA may seek reimbursement from a 
transferor-veteran under either theory. 38 C.F.R. § 36.4323 
(1991); Stone v. Derwinski, 2 Vet. App. 56 (1992).

The Board believes that the disposition of the issue of 
validity in the instant case turns upon two questions, namely 
whether there was, in fact, a transfer of the subject 
property by the appellant and his ex-spouse to a third-party 
transferee, and if so, whether the notice that was provided 
to the appellant of the default and subsequent foreclosure 
was adequate.  

The Committee at the RO has ostensibly remained skeptical of 
the appellant's alleged third-party transfer, and has 
heretofore issued decisions based upon a finding that there 
was no such transfer, or that if there was a transfer, it was 
made by the appellant to his ex-spouse.  A review of the loan 
guaranty files, however, discloses a "1994 TRW REDI Property 
Data" report that supports the appellant's allegations of 
the 1989 transfer.  In that document, the specific third-
party transferee that was identified by the appellant is 
listed as the owner of the subject property.  Further, one of 
the documents recently submitted by the appellant is a copy 
of a recorded "Corporation Grant Deed" from "Exchanged 
Titles, Inc." dated in June 1989, that purports to convey 
the subject property to the same third-party transferee as 
alleged by the appellant.  Finally, the appellant has 
produced evidence in the form of a final divorce decree that 
tends to show that the appellant and his ex-spouse were not 
divorced until 1992, and that his ex-spouse retained the same 
last name as the appellant through that time.  

It is noted that the "chain of title" regarding the alleged 
transfer noted above is incomplete, in that the record does 
not contain a copy of a deed in which the appellant and his 
ex-spouse conveyed their interest in the subject property to 
"Exchanged Titles, Inc.", or a predecessor in title of that 
corporation.  However, given the production of the other 
title evidence described herein that tends to show that the 
subject property was owned by a third-party at the time of 
the initial uncured default in 1992, the Board finds that the 
burden of proof has shifted.  Consequently, absent the 
production of evidence to the contrary (e.g., a title 
examination for the period from 1989 to 1995), it is 
incumbent upon the VA to presume that the appellant's alleged 
transfer in title was made.  

In terms of the question of whether the appellant was 
provided with adequate notice of the default on the VA 
guaranteed loan, the Board notes that the initial uncured 
default on the VA guaranteed loan occurred in October 1992.  
The documentary evidence shows that in March 1993, the 
appellant contacted the note holder and disclosed that he had 
sold the subject property over two years prior.  The 
appellant has also produced a document, entitled a Notice of 
Trustee's Sale, that purportedly notified the appellant of 
the pending Foreclosure that was to have taken place in July 
1993, although the actual foreclosure of the VA guaranteed 
loan did not take place until August 1995.  Further, there is 
no evidence of any attempt made by the VA to notify the 
appellant of the foreclosure.  There is, however, a 
Certificate of Eligibility issued to the appellant indicating 
the restoration in July 1989 of his full VA loan entitlement, 
and a letter from the note holder to the appellant dated in 
July 1995, wherein the appellant was advised of the partial 
waiver of the Mortgage debt.. 

With respect to the law regarding the adequacy of notice as 
it relates to the enforcement of collection under the legal 
theory of subrogation, in a Precedent Opinion, VA General 
Counsel has emphasized that veterans have a constitutionally 
protected right to "notice reasonably calculated, under all 
the circumstances, to appraise [affected veterans] . . . of 
the pendency of the action and afford them an opportunity to 
present their objections."  Mennonite Board of Missions v. 
Adams, 462 U.S. 791, 795. (1983).  Relying on Mennonite 
Board, 462 U.S. at 800, General Counsel indicates that the 
requirement of notice assumes that VA knows or can reasonably 
ascertain the veteran's address.  Further, General Counsel 
has found that these same constitutional due process 
protections clearly extend to a claim by VA under 
subrogation.  Therefore, when VA knows about a foreclosure 
and expects to hold the veteran liable under subrogation, VA 
is constitutionally required to notify the veteran, assuming 
the veteran can reasonably be located.

Nevertheless, in instances such as we find in the current 
appeal, "where there is evidence that the holder notified the 
veteran of the foreclosure and VA did not, the case should be 
reviewed to determine if under all the circumstances the 
holder's notice was sufficient to apprise the veteran of the 
pendency of the action and afford the veteran an opportunity 
to protect his or her interests."  O.G.C. Precedent Opinion 
15-94, June 23, 1994.  General Counsel has provided the 
following test for such a review:  "Unless there is a 
reasonable showing that , if the veteran had received 
additional notice from VA, the veteran could and would have 
taken additional action that might have materially affected 
his or her liability, the holder's notice should be 
considered sufficient to satisfy due process."

With respect to the law regarding the adequacy of notice as 
it relates to the enforcement of collection under the legal 
theory of indemnity, it is noted that the right of the VA, as 
the guarantor of the loan, to be indemnified directly from 
the veteran for amounts paid to a note holder on account of 
the liabilities of the veteran, are established under 38 
U.S.C.A. § 3732 (West 1991) and 38 C.F.R. § 36.4323(a).  The 
Federal courts have superimposed certain standards upon the 
VA laws and regulations, intended to provide strict due 
process considerations to the VA's collection of a loan 
guaranty indebtedness under a theory of indemnity.  In United 
States v. Whitney, 602 F. Supp. 722 (W.D.N.Y. 1985), the 
court found that VA's right to indemnity is defeated in a 
situation in which VA could have easily ascertained the 
current address of the original veteran obligor, but did not 
do so, and there was a failure on the part of the note holder 
to provide actual notice of the foreclosure proceedings.  The 
court held that such failure violated the constitutionally 
guaranteed due process right to prior notice.  Whitney, 602 
F. Supp. at 732.

The instant case differs from Whitney since it appears that 
the note holder did provide actual notice of a pending 
foreclosure date to the appellant, although the foreclosure 
did not take place until years after that date.  
Notwithstanding, according to General Counsel, "[a]lthough 
Whitney was based in part on New York law, the Whitney court 
also held that Federal constitutional due process 
considerations provided an independent basis for denying VA 
the right to indemnity."  Relying upon that principal, 
General Counsel has opined that even in those cases in which 
the note holder has provided the veteran with reasonably 
sufficient notice, if VA is to collect an indebtedness under 
the legal theory of indemnity, VA must notify the original 
veteran obligor of the impending foreclosure, provided VA 
knows or can reasonably ascertain the veteran's address.  
O.G.C. Precedent Opinion 15-94 (June 23, 1994).

It appears that the failure of VA to provide actual notice to 
a veteran transferor obligor, whose address can reasonably be 
ascertained, may not always preclude the ability of the VA to 
collect a loan guaranty indebtedness from that veteran under 
the legal theory of subrogation.  In effect, the failure of 
the VA to act can in certain instances be "cured" by the 
actions of the note holder.  It appears, however, that this 
principle does not hold true with respect to VA's indemnity 
rights.  Turning to the instant appeal, the question of 
whether the VA can collect under the legal theory of 
indemnity then becomes whether the VA made a reasonable 
effort to notify the appellant of the transferee's default 
and the pending foreclosure.  

Under the aforementioned circumstances, the Board finds it 
necessary that the issue of waiver be deferred, and that the 
case be remanded to the RO for the following actions:

1.  The case should be referred to the 
Loan Guaranty Officer at the RO for 
review of the file and the preparation of 
a detailed report specifying any and all 
attempts which were made by VA and the 
note holder to notify the appellant of 
the loan default and foreclosure 
proceedings.  See VBA Circular 20-86-14, 
and paragraph 2.23 of the VBA Manual 26-
3.  If deemed necessary, subsidiary 
reports should be obtained from the note 
holder, the note holder's attorney, the 
parties conducting the foreclosure, and 
other appropriate parties.  In addition, 
if after a review of the file, the Loan 
Guaranty Officer deems it necessary or 
advisable, an attempt can be made to 
verify whether the subject property was 
owned by a third-party at the time of the 
initial uncured default and subsequent 
foreclosure.  If so, a limited title 
examination for the period from 1989 to 
1995 can be conducted for that purpose by 
an individual trained in the examination 
of real estate titles in the jurisdiction 
in which the subject property is located.  

2.  The case should then be referred to 
the District Counsel for an opinion and 
detailed explanation as to whether the VA 
has an enforceable claim against the 
appellant to collect the debt, under 
either indemnity or subrogation under 
applicable provisions of the United 
States Code, the Code of Federal 
Regulations and other Federal and/or 
State laws.  The attention of the 
District Counsel is invited to the 
opinion of General Counsel in O.G.C. 
Precedent Opinion 15-94, June 23, 1994; 
VBA Circular 20-86-14; to the General 
Counsel letter 02-86-14; to the opinions 
of the Federal Appeals Courts in United 
States v. Whitney, 602 F. Supp. 722 
(W.D.N.Y. 1985); Mennonite Board of 
Missions v. Adams, 462 U.S. 791, 795. 
(1983); United States v. Murdock, 627 F. 
Supp. 272 (M.D. Ind. 1985); and Schaper 
and Stone, and the authorities cited in 
these documents.  The opinion should 
include consideration of any applicable 
statute of limitations.

3.  If the appellant's loan guaranty 
indebtedness is found to be legally 
enforceable, the appellant should be 
provided with a supplemental statement of 
the case.  That supplemental statement of 
the case should specifically address the 
issue of the validity of the debt, 
including the reasons and bases and a 
discussion of pertinent law and 
regulations.

If the benefit sought is not granted, the appellant should be 
given an adequate opportunity to respond prior to the 
forwarding of the appeal to the Board.  The purpose of this 
remand is to procure clarifying data and to ensure due 
process of law.  The Board intimates no opinion, legal or 
factual, as to the determination warranted in this case by 
reason of this remand.  No action by the appellant is 
required, until he is so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











